DETAILED ACTION
Response to Amendment
	The Amendment filed May 2, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed January 31, 2022.
	
	
Status of the Claims
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (US 2012/0263191) and Niu et al. (US 2016/0147648).
Regarding claim 1, Baron discloses: 
A thin-provisioned multi-node computer system, comprising: 
a disaggregated memory pool configured to make a shared memory capacity available (Fig. 1 Storage Domain 150, Storage Target 155; [0024] Each storage target 150, 155 may be a network storage device or collection of network storage devices (e.g., which may be arranged in an array such as a RAID array) that can be accessed by multiple hosts. These network storage devices may be block-level devices (e.g., a storage area network (SAN) device), file-level devices (e.g., a network attached storage (NAS) device), or a combination of both. Storage targets 150, 155 may by logical domains that span multiple storage devices or arrays, which may be geographically disperse) to each of a plurality of compute nodes (Fig. 1 Host Machines 120, 125; [0020] Each host machine 120, 125 may be a computing device configured to host high level resources. The host machines 120, 125 may be personal computers (PCs), server computers, mainframes, or other computing systems. The host machines 120, 125 may have a bare platform hardware that can include a processor, memory, input/output devices, etc. Each host machine 120, 125 may be a single machine or multiple host machines arranged in a cluster); 
a pooled memory controller (Fig. 1 Host Controller Machine 132 including Virtualization Manager 132) configured to: 
assign, to each compute node of the plurality of compute nodes, a portion of the disaggregated memory pool (Fig. 3 310 Divide Storage Quota into Storage Quota Portions; 315 Assign Storage Quota Portions to User’s Resources (i.e. each computing node); [0015] it should be understood that storage quotas may also be assigned to other entities, such as groups of users (i.e. plurality of compute nodes). Quotas may be managed, for example, at the user level, at the group level (where a group contains multiple users), or at some other level not associated with a user; [0028] virtualization manager 132 assigns a storage quota to each user (i.e. plurality of compute nodes). The storage quota specifies the maximum amount of storage space that the user's VMs (or other high level resources) (i.e. each compute) are allowed to use for all storage targets) such that a currently assigned total of assigned portions of the disaggregated memory pool is less than the shared memory capacity ([0050] Less than the entire storage quota may be assigned to the storage quota portions…The unassigned portion of the storage quota may be maintained in a free storage pool);
Baron does not appear to explicitly teach “receive a request to assign an additional portion of the disaggregated memory pool to a requesting compute node of the compute nodes, such that the currently assigned total and the additional portion would exceed a predefined assignable threshold amount of the shared memory capacity, wherein the predefined assignable threshold amount represents a portion of the shared memory capacity that is available to assign to the plurality of compute nodes and that is less than the shared memory capacity; un-assign an assigned portion of the disaggregated memory pool; and assign the additional portion of the disaggregated memory pool to the requesting compute node to satisfy the request.” However, Niu et al. disclose:
receive a request to assign an additional portion of the disaggregated memory pool to a requesting compute node of the compute nodes, such that the currently assigned total and the additional portion would exceed a predefined assignable threshold amount of the shared memory capacity (FIG. 1 S104 Determining if the memory value exceeds a preset threshold range; [0046] apply for (i.e. request) additional memory space from the shared memory pool according to a certain proportion of the memory value), wherein the predefined assignable threshold amount represents a portion of the shared memory capacity that is available to assign to the plurality of compute nodes and that is less than the shared memory capacity ([0040] allocate additional memory space from the shared memory pool (i.e. unallocated memory, see [0023]) to the CPU, or to free part of original memory space that has been allocated to the CPU; [0046] additional memory space from the shared memory pool according to a certain proportion of the memory value); 
un-assign an assigned portion of the disaggregated memory pool (FIG. 1A step 105 Selecting an additional memory space from the memory pool to allocate to the respective CPU  (i.e. memory that is assigned to unallocated shared memory unassigned from the unallocated shared memory)); and 
assign the additional portion of the disaggregated memory pool to the requesting compute node to satisfy the request (FIG. 1A step 105 Selecting an additional memory space from the memory pool to allocate to the respective CPU ).
Baron and Niu et al. are analogous art because Baron teach storage device resource management and Niu et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Baron and Niu et al. before him/her, to modify the teachings of Baron with the Niu et al. teachings of assigning memory space because allocating additional memory from an unallocated pool of memory based on an assignable threshold improves memory management avoiding over-capacity issues of known techniques (Niu et al. [0003]).
Regarding claim 4, Niu et al. further disclose: 
The computer system of claim 1, wherein un-assigning the assigned portion of the disaggregated memory pool includes requesting a compute node of the plurality of compute nodes to relinquish the assigned portion of the disaggregated memory pool (FIG. 1B S172 Reallocating at least a portion of the memory space to the CPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there is unallocated memory available to be assign to a compute node because another compute node has reallocated a portion of the memory space to the pool using Niu’s method or reallocating memory. Otherwise, the pool would run out of memory and there would be no memory available to assign to a compute node.
Regarding claim 5, Niu et al. further disclose: 
The computer system of claim 1, wherein un-assigning the assigned portion of the disaggregated memory pool is based on a replacement policy for the disaggregated memory pool ([0060] In step S105, additional memory space is applied from the memory pool to allocate to the CPU, or the memory space allocated to the CPU is reallocated or freed; [0063] If the memory value used by a CPU during operation is less than the preset second threshold, the memory space allocated to the CPU is partially released until the memory spaces allocated to the CPU reaches the size of the pinned memory).
Regarding claim 11, Baron further discloses:
The computer system of claim 1, wherein a current assignment of the disaggregated memory pool is an initial static assignment for the plurality of compute nodes made during a boot process of the thin- provisioned multi-node computer system ([0032] a thin provisioning storage allocation technique is used for the VMs; [0030] virtualization manager 132 determines a storage quota portion size for a VM. Upon receiving a request to start that VM, the virtualization manager 132 may determine a size for the VM's storage quota portion automatically or based on user input. In one embodiment, the VM starts with a storage quota portion having a size that approximately equals the amount of storage space actually taken up by the VM).
Regarding claim 12, Baron further discloses:
The computer system of claim 11, wherein the initial static assignment made during the boot process is based on a machine learning prediction of expected memory usage by each compute node of the plurality of compute nodes ([0042] storage usage prediction module 215 uses the global historical storage usage data 225 for a high level resource to determine the future storage space needs for that high level resource. For example, when a high level resource is to be started up, the storage usage predication module 215 may use the global historical storage usage data 225 for that high level resource to compute the amount of storage space that will likely be needed for that high level resource in the next session that is to begin).
Regarding claim 13, Baron discloses: 
A method of thin-provisioning memory for a multi-node computer system, the method comprising: 
assigning, to each compute node of a plurality of compute nodes (Fig. 1 Host Machines 120, 125; [0020] Each host machine 120, 125 may be a computing device configured to host high level resources. The host machines 120, 125 may be personal computers (PCs), server computers, mainframes, or other computing systems. The host machines 120, 125 may have a bare platform hardware that can include a processor, memory, input/output devices, etc. Each host machine 120, 125 may be a single machine or multiple host machines arranged in a cluster), a portion of a disaggregated memory pool (Fig. 1 Storage Domain 150, Storage Target 155; [0024] Each storage target 150, 155 may be a network storage device or collection of network storage devices (e.g., which may be arranged in an array such as a RAID array) that can be accessed by multiple hosts. These network storage devices may be block-level devices (e.g., a storage area network (SAN) device), file-level devices (e.g., a network attached storage (NAS) device), or a combination of both. Storage targets 150, 155 may by logical domains that span multiple storage devices or arrays, which may be geographically disperse) configured to provide a shared memory capacity to the plurality of compute nodes (Fig. 3 310 Divide Storage Quota into Storage Quota Portions; 315 Assign Storage Quota Portions to User’s Resources (i.e. each computing node); [0015] it should be understood that storage quotas may also be assigned to other entities, such as groups of users (i.e. plurality of compute nodes). Quotas may be managed, for example, at the user level, at the group level (where a group contains multiple users), or at some other level not associated with a user; [0028] virtualization manager 132 assigns a storage quota to each user (i.e. plurality of compute nodes). The storage quota specifies the maximum amount of storage space that the user's VMs (or other high level resources) (i.e. each compute) are allowed to use for all storage targets), such that a currently assigned total of assigned portions of the disaggregated memory pool is less than the shared memory capacity ([0050] Less than the entire storage quota may be assigned to the storage quota portions…The unassigned portion of the storage quota may be maintained in a free storage pool); 
Baron does not appear to explicitly teach “receiving a request to assign an additional portion of the disaggregated memory pool to a requesting compute node of the compute nodes, such that the currently assigned total and the additional portion would exceed a predefined assignable threshold amount of the shared memory capacity; un-assigning an assigned portion of the disaggregated memory pool, wherein the predefined assignable threshold amount represents a portion of the shared memory capacity that is available to assign to the plurality of compute nodes and that is less than the shared memory capacity; and assigning the additional portion of the disaggregated memory pool to the requesting compute node to satisfy the request.” However, Niu et al. disclose:
receiving a request to assign an additional portion of the disaggregated memory pool to a requesting compute node of the compute nodes, such that the currently assigned total and the additional portion would exceed a predefined assignable threshold amount of the shared memory capacity (FIG. 1 S104 Determining if the memory value exceeds a preset threshold range; [0046] apply for (i.e. request) additional memory space from the shared memory pool according to a certain proportion of the memory value), wherein the predefined assignable threshold amount represents a portion of the shared memory capacity that is available to assign to the plurality of compute nodes and that is less than the shared memory capacity ([0040] allocate additional memory space from the shared memory pool (i.e. unallocated memory, see [0023]) to the CPU, or to free part of original memory space that has been allocated to the CPU; [0046] additional memory space from the shared memory pool according to a certain proportion of the memory value); 
un-assigning an assigned portion of the disaggregated memory pool (FIG. 1A step 105 Selecting an additional memory space from the memory pool to allocate to the respective CPU  (i.e. memory that is assigned to unallocated shared memory unassigned from the unallocated shared memory)); and 
assigning the additional portion of the disaggregated memory pool to the requesting compute node to satisfy the request (FIG. 1A step 105 Selecting an additional memory space from the memory pool to allocate to the respective CPU ).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 14, Niu e al. further disclose: 
The method of claim 13, wherein un-assigning the assigned portion of the disaggregated memory pool includes requesting a compute node of the plurality of compute nodes to relinquish the assigned portion of the disaggregated memory pool (FIG. 1B S172 Reallocating at least a portion of the memory space to the CPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there is unallocated memory available to be assign to a compute node because another compute node has reallocated a portion of the memory space to the pool using Niu’s method or reallocating memory. Otherwise, the pool would run out of memory and there would be no memory available to assign to a compute node.
Regarding claim 18, Baron discloses: 
A thin-provisioned multi-node computer system, comprising: 
a plurality of compute nodes, wherein each compute node  has a native memory providing a native memory capacity (Fig. 1 Host Machines 120, 125; [0020] Each host machine 120, 125 may be a computing device configured to host high level resources. The host machines 120, 125 may be personal computers (PCs), server computers, mainframes, or other computing systems. The host machines 120, 125 may have a bare platform hardware that can include a processor, memory (i.e. native memory which has a capacity), input/output devices, etc. Each host machine 120, 125 may be a single machine or multiple host machines arranged in a cluster); 
a disaggregated memory pool configured to make a shared memory capacity available to each of the plurality of compute nodes (Fig. 1 Storage Domain 150, Storage Target 155; [0024] Each storage target 150, 155 may be a network storage device or collection of network storage devices (e.g., which may be arranged in an array such as a RAID array) that can be accessed by multiple hosts. These network storage devices may be block-level devices (e.g., a storage area network (SAN) device), file-level devices (e.g., a network attached storage (NAS) device), or a combination of both. Storage targets 150, 155 may by logical domains that span multiple storage devices or arrays, which may be geographically disperse); and 
a pooled memory controller (Fig. 1 Host Controller Machine 132 including Virtualization Manager 132) configured to:
assign, to each compute node of the plurality of compute nodes, a portion of the disaggregated memory pool (Fig. 3 310 Divide Storage Quota into Storage Quota Portions; 315 Assign Storage Quota Portions to User’s Resources (i.e. each computing node); [0015] it should be understood that storage quotas may also be assigned to other entities, such as groups of users (i.e. plurality of compute nodes). Quotas may be managed, for example, at the user level, at the group level (where a group contains multiple users), or at some other level not associated with a user; [0028] virtualization manager 132 assigns a storage quota to each user (i.e. plurality of compute nodes). The storage quota specifies the maximum amount of storage space that the user's VMs (or other high level resources) (i.e. each compute) are allowed to use for all storage targets) such that a currently assigned total of assigned portions of the disaggregated memory pool is less than the shared memory capacity ([0050] Less than the entire storage quota may be assigned to the storage quota portions…The unassigned portion of the storage quota may be maintained in a free storage pool);  
Baron does not appear to explicitly teach “receive a request to assign an additional portion of the disaggregated memory pool to a requesting compute node of the compute nodes, such that the currently assigned total and the additional portion would exceed a predefined assignable threshold amount of the shared memory capacity, wherein the predefined assignable threshold amount represents a portion of the shared memory capacity that is available to assign to the plurality of compute nodes and that is less than the shared memory capacity; un-assign an assigned portion of the disaggregated memory pool; and assign the additional portion of the disaggregated memory pool to the requesting compute node to satisfy the request.” However, Niu et al. disclose:
receive a request to assign an additional portion of the disaggregated memory pool to a requesting compute node of the compute nodes, such that the currently assigned total and the additional portion would exceed a predefined assignable threshold amount of the shared memory capacity (FIG. 1 S104 Determining if the memory value exceeds a preset threshold range; [0046] apply for (i.e. request) additional memory space from the shared memory pool according to a certain proportion of the memory value), wherein the predefined assignable threshold amount represents a portion of the shared memory capacity that is available to assign to the plurality of compute nodes and that is less than the shared memory capacity ([0040] allocate additional memory space from the shared memory pool (i.e. unallocated memory, see [0023]) to the CPU, or to free part of original memory space that has been allocated to the CPU; [0046] additional memory space from the shared memory pool according to a certain proportion of the memory value); 
un-assign an assigned portion of the disaggregated memory pool (FIG. 1A step 105 Selecting an additional memory space from the memory pool to allocate to the respective CPU  (i.e. memory that is assigned to unallocated shared memory unassigned from the unallocated shared memory)); and 
assign the additional portion of the disaggregated memory pool to the requesting compute node to satisfy the request (FIG. 1A step 105 Selecting an additional memory space from the memory pool to allocate to the respective CPU ).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baron and Niu et al. as applied to claim 1 above, and further in view of Bernstein et al. (US 2021/0200667).
Regarding claim 2, Baron further discloses that the storage allocation technique used in the computing system is thin-provisioning. However, the combination of Baron and Niu et al. do not appear to explicitly teach while Bernstein et al. disclose: 
The computer system of claim 1, wherein a memory allocation of a compute node of the plurality of compute nodes exceeds a sum of 1) a native memory capacity of the compute node and 2) an assigned portion of the disaggregated memory pool for the compute node ([0031] Memory thin provisioning is a manner capable of saving storage or memory resources. As the cost of memory is expensive, saving memory can be beneficial. Under memory thin provisioning, physical storage resources initially allocated to application programs are less than virtual storage resources allocated to application programs or other software. Under provisioning or thin provisioning can be a memory allocation allocated to a processor (e.g., an executed a virtual execution environment or executed application) being greater than an actual amount of physical addressable memory allocated among the memory and/or the memory pool to the processor).
Baron, Niu et al., and Bernstein et al. are analogous art because Baron teach storage device resource management; Niu et al. teach memory management; and Bernstein et al. teach thin provisioning.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Baron, Niu et al. and Bernstein et al. before him/her, to modify the combined teachings of Baron and Niu et al. with the Bernstein et al. teachings of thin provisioning in order to enable the aggregate memory allocated on all compute nodes and the memory in the shared pool to be less than the amount of memory allocated to a compute node (Bernstein et al. [0032]). The combination would improve the use efficiency of the physical storage resources (Bernstein et al. [0031]).
Regarding claim 3, Baron further discloses that the storage allocation technique used in the computing system is thin-provisioning. However, the combination of Baron and Niu et al. do not appear to explicitly teach while Bernstein et al. disclose:
The computer system of claim 1, wherein each of the compute nodes has a native memory capacity, and wherein a total memory allocation of the plurality of compute nodes exceeds a physical memory sum of 1) the shared memory capacity and 2) a total native memory capacity for all of the plurality of compute nodes ([0031] Memory thin provisioning is a manner capable of saving storage or memory resources. As the cost of memory is expensive, saving memory can be beneficial. Under memory thin provisioning, physical storage resources initially allocated to application programs are less than virtual storage resources allocated to application programs or other software. Under provisioning or thin provisioning can be a memory allocation allocated to a processor (e.g., an executed a virtual execution environment or executed application) being greater than an actual amount of physical addressable memory allocated among the memory and/or the memory pool to the processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Baron, Niu et al., and Bernstein et al. before him/her, to modify the combined teachings of Baron and Niu et al. with the Bernstein et al. teachings of thin provisioning in order to enable the aggregate memory allocated on all compute nodes and the memory in the shared pool to be less than the amount of memory allocated to a compute node (Bernstein et al. [0032]). The combination would improve the use efficiency of the physical storage resources (Bernstein et al. [0031]).
Regarding claim 9, Baron further discloses:
The computer system of claim 2, wherein the pooled memory controller is further configured, based on the total assignment of the disaggregated memory pool exceeding the predefined assignable threshold amount, to send a warning signal to one or more of the plurality of compute nodes ([0069] The system may also generate an alert when the high level resource's quota is about to be used up).
Regarding claim 10, Baron and Niu et al. do not appear to explicitly teach while Berstein et al. disclose:
The computer system of claim 1, wherein the plurality of compute nodes are connected to the pooled memory controller via a high- throughput bus (FIG. 16 Connection 1630 connecting Computing Platform to Orchestrator (i.e. controller); [0114] Connection 1630 can be provide communications compatible or compliant with…Advanced Microcontroller Bus Architecture (AMBA) interconnect…Connection 1630 can include…buses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Baron, Niu et al., and Bernstein et al. before him/her, to modify the combined teachings of Baron and Niu et al. with the teachings of Bernstein et al. because connecting the compute nodes to the pooled memory controller via a bus would enable the controller to communicate with each of the compute nodes.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Baron as applied to claim 1 above, and further in view of Fleming (US 2009/0307432).
Regarding claim 6, Baron and Niu et al. do not appear to explicitly teach while Fleming discloses:
The computer system of claim 1, wherein un-assigning the assigned portion of the disaggregated memory pool includes page-swapping data in the assigned portion of the disaggregated memory pool into an expanded bulk memory ([0003] Virtualizing memory functions has become a topic of great interest. Virtualizing memory can be done many ways. One way is by "paging" memory or swapping memory, where underutilized information stored in high performance memory is flushed out or moved to a remote location such as onto a disk. The term paging is often utilized because it is a flushing technique where the virtual address space is divided into fixed-sized blocks called pages and pages are flushed; FIG. 1 Secondary Memory 142; FIG. 310 Flush Memory; [0058] If there is not enough memory available to fulfill the request the OS can reclaim its allocation. The physical pages reclaimed by the OS can be taken from a hypervisor and the hypervisor can flush the physical location, as illustrated in block 310. Flushing can be a process such as a page replacement process; [0062] the candidate pages can be flushed to a disk or moved to a secondary storage means).
Baron, Niu et al., and Fleming are analogous art because Baron teach storage device resource management; Niu et al. teach memory management; and Fleming teach memory sharing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Baron, Niu et al., and Fleming before him/her, to modify the combined teachings of Baron and Niu et al. with Fleming’s teachings of known techniques for virtualizing memory because paging enables the reclamation of pages (i.e. page replacement) when there is not enough memory available to fulfill a memory request.
Regarding claim 7, Baron further discloses: 
The computer system of claim 6, wherein page-swapping the assigned portion of the disaggregated memory pool into the expanded bulk memory (as taught by Fleming) is performed automatically by a hardware memory swap subsystem of the pooled memory controller ([0065] the host controller is able to identify trends in the storage usage of each high level resource belonging to a user, and automatically reallocate storage space between the high level resources on demand; Paging is part of the reallocation process as taught by the combination of Baron and Fleming).
Regarding claim 16, Baron and Niu et al. do not appear to explicitly teach while Fleming discloses:
The method of claim 13, wherein un-assigning the assigned portion of the disaggregated memory pool includes page-swapping the assigned portion of the disaggregated memory pool into an expanded bulk memory ([0003] Virtualizing memory functions has become a topic of great interest. Virtualizing memory can be done many ways. One way is by "paging" memory or swapping memory, where underutilized information stored in high performance memory is flushed out or moved to a remote location such as onto a disk. The term paging is often utilized because it is a flushing technique where the virtual address space is divided into fixed-sized blocks called pages and pages are flushed; FIG. 1 Secondary Memory 142; FIG. 310 Flush Memory; [0058] If there is not enough memory available to fulfill the request the OS can reclaim its allocation. The physical pages reclaimed by the OS can be taken from a hypervisor and the hypervisor can flush the physical location, as illustrated in block 310. Flushing can be a process such as a page replacement process; [0062] the candidate pages can be flushed to a disk or moved to a secondary storage means).
The motivation for combining is based on the same rational presented for rejection of
claim 6.
Regarding claim 17, Baron further discloses: 
The method of claim 16, wherein page-swapping the assigned portion of the disaggregated memory pool into the expanded bulk memory (as taught by Fleming) is performed automatically by a hardware memory swap subsystem ([0065] the host controller is able to identify trends in the storage usage of each high level resource belonging to a user, and automatically reallocate storage space between the high level resources on demand; Paging is part of the reallocation process as taught by the combination of Baron and Fleming).
Regarding claim 19, Baron and Niu et al. do not appear to explicitly teach while Fleming discloses:
The computer system of claim 18, further comprising an expanded bulk memory, wherein un-assigning the assigned portion of the disaggregated memory pool includes page-swapping the assigned portion of the disaggregated memory pool into the expanded bulk memory ([0003] Virtualizing memory functions has become a topic of great interest. Virtualizing memory can be done many ways. One way is by "paging" memory or swapping memory, where underutilized information stored in high performance memory is flushed out or moved to a remote location such as onto a disk. The term paging is often utilized because it is a flushing technique where the virtual address space is divided into fixed-sized blocks called pages and pages are flushed; FIG. 1 Secondary Memory 142; FIG. 310 Flush Memory; [0058] If there is not enough memory available to fulfill the request the OS can reclaim its allocation. The physical pages reclaimed by the OS can be taken from a hypervisor and the hypervisor can flush the physical location, as illustrated in block 310. Flushing can be a process such as a page replacement process; [0062] the candidate pages can be flushed to a disk or moved to a secondary storage means).
The motivation for combining is based on the same rational presented for rejection of
claim 6.

Claim 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baron and Niu et al. as applied to claim 1 above, and further in view of Fleming as applied to claim 6, and further in view of Gazit et al. (US 2021/0034430).
Regarding claim 8, Baron further discloses:
The computer system of claim 6, wherein a compute node of the plurality of compute nodes includes…memory controller (Fig. 1 Storage Manager)…
Baron, Niu et al., and Fleming not appear to explicitly teach “a non-uniform memory access (NUMA)-aware...configured to optimize a memory slice layout in native memory of the compute node, the disaggregated memory pool, and the expanded bulk memory.” However, Gazit et al. disclose:
…a non-uniform memory access (NUMA)-aware…configured to optimize a memory slice layout in native memory of the compute node, the disaggregated memory pool, and the expanded bulk memory ([0058] slice process 10 may partition 400, by a computing device (i.e. corresponding to a compute node), resources between a plurality of central processing unit (CPU) cores. For example, in some implementations, slice process 10 may partition 400 system resources/objects (e.g., physical resources and objects such as memory pools, data pages, metadata pages, etc. and/or logical entities such as logical unit number (LUN) addresses) between CPU cores (wherever possible). As a result, this may enable access to the resources without locks in a "regular" scenario (e.g., with the exception of resource stealing, when the resource should be taken from another core because of certain imbalances) and may also optimize the memory access from the non-uniform memory access (NUMA) perspective. Generally, NUMA may be described as a method of configuring a microprocessor cluster in a multiprocessing system, thus enabling them to share memory locally, improving performance and the ability of the system to be expanded. Typically, NUMA is used in a symmetric multiprocessing (SMP) system).
Baron, Niu et al., Fleming, and Gazit et al. are analogous art because Baron teach storage device resource management; Niu et al. teach memory management; Fleming teach memory sharing; and Gazit et al. teach resource management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Baron, Niu et al., Fleming and Gazit et al. before him/her, to modify the combined teachings of Baron, Niu et al., and Fleming with the Gazit et al. of partitioning resources because implementing the slice process would enable access to resources without locks and optimized memory access (Gazit et al. [0058]).
Regarding claim 20, Baron further discloses: 
The computer system of claim 19, wherein a compute node of the plurality of compute nodes includes…memory controller (Fig. 1 Storage Manager)…
Baron, Niu et al., and Fleming do not appear to explicitly teach “a non-uniform memory access (NUMA)-aware…configured to optimize a memory slice layout in native memory of the compute node, the disaggregated memory pool, and the expanded bulk memory.” However, Gazit et al. disclose:
…a non-uniform memory access (NUMA)-aware…configured to optimize a memory slice layout in native memory of the compute node, the disaggregated memory pool, and the expanded bulk memory ([0058] slice process 10 may partition 400, by a computing device (i.e. corresponding to a compute node), resources between a plurality of central processing unit (CPU) cores. For example, in some implementations, slice process 10 may partition 400 system resources/objects (e.g., physical resources and objects such as memory pools, data pages, metadata pages, etc. and/or logical entities such as logical unit number (LUN) addresses) between CPU cores (wherever possible). As a result, this may enable access to the resources without locks in a "regular" scenario (e.g., with the exception of resource stealing, when the resource should be taken from another core because of certain imbalances) and may also optimize the memory access from the non-uniform memory access (NUMA) perspective. Generally, NUMA may be described as a method of configuring a microprocessor cluster in a multiprocessing system, thus enabling them to share memory locally, improving performance and the ability of the system to be expanded. Typically, NUMA is used in a symmetric multiprocessing (SMP) system).
The motivation for combining is based on the same rational presented for rejection of
claim 8.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baron and Niu et al. as applied to claim 13 above, and further in view of Li et al. (US 2014/0108700).
Regarding claim 15, Baron and Niu et al. do not appear to explicitly teach while Li et al. disclose:
The method of claim 13, wherein un-assigning the assigned portion of the disaggregated memory pool includes identifying a least- recently used portion of the disaggregated memory pool (FIG. 2 S201 The LRU list is maintained by the processor according to the last access time).
Baron, Niu et al., and Li et al. are analogous art because Baron teach storage device resource management; Niu et al. teach memory management; and Li et al. teach memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Baron, Niu et al., and Li et al. before him/her, to modify the combined teachings of Baron and Niu et al. with the Li et al. teachings of implanting a least recently used list because identifying the least recently used portion of the memory pool enables the portion that has not been used as often as the other memory portions to be reclaimed.

Response to Arguments
Applicant’s arguments, filed May 2, 20122, with respect to the rejection of claims has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niu et al. based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137